                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION
JASON COOKSEY et al                                                                  PLAINTIFFS

     VERSUS                                            CIVIL ACTION NO. 1:18CV49-LG-RHW

HUNT SOUTHERN GROUP, LLC et al                                                     DEFENDANTS

               ORDER GRANTING MOTION FOR PROTECTIVE ORDER

       Before the Court is Defendants’ motion for protective order relating to subpoenas issued

to non-party contractors and consultants who were involved in the original construction of

military housing at Keesler Air Force Base and the moisture remediation project that followed

construction. Doc. [113]. The subpoenas in question are directed to the original contractor, two

consultants, and five contractors who performed work related to the moisture remediation

project. Plaintiffs seek documents relating to 1,057 homes at Keesler Air Force Base and the

work done on those properties. Defendants request that the subpoenas be limited to the ten

properties where Plaintiffs in this and nine related cases resided and where they allege they were

exposed to mold. The parties agree that Defendants have standing to challenge the subpoenas

through a motion for protective order.

       Defendants argue that work orders, maintenance records, complaints of moisture-related

problems, or repairs for moisture-related problems at other residences during the moisture

remediation project are not relevant to what Plaintiffs experienced at the subject properties.

Defendants further argue that Plaintiffs’ requests appear to be an impermissible fishing

expedition to identify new claims or claimants. Plaintiffs counter that they are entitled to

discover records related to maintenance, construction, and inspection of all contaminated Keesler

AFB units from date of construction to the present. Plaintiffs argue that the evidence is relevant

to demonstrate that Defendants were aware of across-the-board problems and chose to address
the problem in phases. Thus, the records relate to Defendants’ pattern of conduct; their

individual or collective knowledge of the mold problem; and the extent of the mold problem at

Keeser AFB. Plaintiffs further argue that the information is relevant to certain of Defendants’

anticipated defenses, such as whether the scope and timeline for the moisture remediation project

were reasonable and whether these measures were sufficiently effective in addressing the mold

and moisture issues. Plaintiffs also argue that the subpoenas are relevant to whether Defendants

took adequate steps to address the moisture-related problems in an expeditious manner and

whether Defendants were negligent in creating a multi-phase, multi-year moisture remediation

project.

          The Court finds that the non-party subpoenas are overly broad and not proportional to the

needs of the case. The Cookseys allege that they were exposed to mold in their home on Keesler

AFB which resulted in health complications. Their request for documents and information on

1,057 other properties from the time of their construction to the present is not proportional to the

needs of the Cookseys’ case. The relevant inquiry in this case is whether the Cookseys were

exposed to mold at their residence and whether the mold exposure caused them injuries. The

construction and remediation of other properties has little, if any, relevance to the Cookseys’

claims.

          IT IS THEREFORE ORDERED AND ADJUDGED that Defendants’ [113] Motion for

Protective Order is GRANTED, such that the subpoena response should be limited to the ten

properties of the Plaintiffs in this and nine related cases.

                 SO ORDERED AND ADJUDGED, this the 7th day of November 2018.

                                                        /s/   Robert H. Walker
                                                        ROBERT H. WALKER
                                                        UNITED STATES MAGISTRATE JUDGE


                                                   2
